Citation Nr: 0210758	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  97-13 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection of a left shoulder 
disorder.

(The issue of entitlement to service connection for a left 
shoulder disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from May 22, 1943 to July 29, 
1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 Department of Veterans 
Affairs (VA) Regional Office (RO) decision denying the 
veteran's application to reopen a claim for service 
connection of a left shoulder disorder.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a left shoulder 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  By a September 1943 rating decision, the RO denied a 
claim for service connection of a left shoulder disorder.  

2.  Evidence received since the September 1943 denial is new 
and material, and so significant that it must be considered 
to fairly decide the merits of the veteran's claim for 
service connection of a left shoulder disorder.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a left shoulder 
disorder has been submitted.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted 
because his left shoulder was injured during service.  

The RO initially denied the veteran's service connection 
claim in a September 1943 rating decision.  The veteran was 
notified of that decision, the bases for the decision, and 
that he could submit evidence of his condition prior to 
service or tending to show that his condition was aggravated 
by military service.  The veteran was additionally notified 
of his right to appeal the decision.  An appeal of the 
decision was not received.  Consequently, the Board can now 
consider the merits of the present claim for service 
connection for left shoulder disability only if "new and 
material evidence" has been submitted since the time of the 
prior final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo depends 
upon whether new and material evidence has been received.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.  Further analysis beyond 
that question is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, supra.  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The basis of the RO's September 1943 decision was that the 
left shoulder disorder existed prior to service and was not 
aggravated by service.  The evidence before the RO consisted 
of the veteran's service medical records, including a 
certificate of disability for discharge reporting an upper 
left extremity deformity manifested by the left arm being 
shorter that the right for as long as could be remembered 
(soldier's statement).  The certificate concluded that the 
disability existed prior to induction and was not aggravated 
by the military service.  There is also a consultation 
request and report, dated June 1, 1943, showing marked muscle 
atrophy in the left shoulder and arm.  It is noted that a 
mule fell on the arm six months previously.  An induction 
examination revealed no defects.  An admission note reflects 
shortening and weakness of the left arm as the chief 
complaint, and a history of a mule falling on the left 
shoulder in January 1943, with symptoms being exaggerated 
since that time.  

After the September 1943 rating decision, evidence was added 
to the file, including an April 1945 private medical 
certificate noting a history of left shoulder dislocation in 
service with current pain and deformity, private outpatient 
records from March 1956 to February 1997 reporting complaints 
of a frozen left shoulder after a car accident in 1972 and 
limitation of motion in 1996, a November 1996 Weiss Radiology 
Report noting findings consistent with a chronic anterior 
dislocation with impacted humeral head on the glenoid, 
February and March 1997 statements from the veteran to the 
effect that his shoulder was injured in the service, a 
December 1997 statement of a VA doctor noting an old humeral 
neck fracture of the left shoulder, and the veteran's hearing 
testimony in June 2002.  During the hearing the veteran 
testified that while running in basic training he tripped and 
fell against a hole, knocking his left shoulder out of place.  
The veteran testified that this is what prompted him to go to 
the hospital.  The veteran stated that there was no fall 
involving a mule.  He testified that he was in good health 
prior to service and that he first dislocated his shoulder in 
the service.  

The Board finds that the evidence associated with the file 
since the September 1943 rating decision is "new" in the 
sense that it tends to demonstrate a fact that was not shown 
when the RO decided the case in 1943, namely an injury to the 
left shoulder during service.  38 C.F.R. § 3.156(a).  The 
Board also finds that the evidence is "material" in that it 
bears directly and substantially on a specific matter under 
consideration, namely that an event, injury or disease 
occurred during service.  Id.  The newly received evidence 
suggests that the veteran fell during service and injured his 
left shoulder and that there was no problem with the left 
shoulder prior to service.  While this evidence is largely in 
conflict with that revealed in the service medical records, 
the Board is not charged at this juncture with assessing the 
weight of the evidence.  Thus, the claim must be reopened.

In reaching these conclusions, the Board acknowledges the 
notice requirements and duty-to-assist obligations prescribed 
by the Veterans Claims Assistance Act of 2000 (Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), as implemented by VA regulations.  66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In addition to discarding the requirement that a claim be 
well grounded for the duty-to-assist provisions to be 
triggered, the changes imposed certain notice obligations on 
VA. 

As to these duty-to-assist requirements, the Board is aware 
of no relevant records not presently associated with claims 
file.  Further, the Board finds that the requirement to 
notify the veteran of that evidence necessary to substantiate 
his claim and whether VA or the veteran is to provide the 
evidence, has been satisfied.  Specifically, in addition to 
the September 1943 letter notifying the veteran that he could 
submit evidence of his condition prior to service and show 
that military service aggravated that pre-service condition, 
the RO sent the veteran a letter dated in July 1945, advising 
him that he could submit affidavits from fellow-comrades or 
doctors who treated him immediately after discharge from 
service, showing service connection for any condition.  
Additionally, the RO's letter dated in November 1996 notifies 
the veteran of the evidence needed to reopen the claim. 

Although the above duty-to-assist obligations are met, the 
veteran has not been previously notified of the newly 
promulgated changes to these obligations and has not been 
provided a VA examination in connection with the underlying 
service connection claim.  While the Board's present decision 
notifies the veteran of the new rules and regulations, 
further development is needed to provide the veteran a VA 
examination.  In light of the Board's grant of full relief as 
to the application to reopen, any inadequacy in assisting the 
veteran has not prejudiced him.  As a result, a remand of the 
veteran's claim would only unnecessarily delay reaching the 
same result.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  As noted above, further development will be 
initiated as to the veteran's underlying service connection 
claim. 

ORDER

The claim of entitlement to service connection for a left 
shoulder disorder is reopened.  To this extent only, the 
benefit sought on appeal is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

